IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
LAVON TONY BUTLER,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NO. 1D12-5923
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 10, 2014.

An appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

Nancy A. Daniels, Public Defender, and Glen P. Gifford, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Assistant Attorney
General, and Angela R. Hensel, Assistant Attorney General, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, CLARK, and OSTERHAUS, JJ., CONCUR.